Situation of civil society and national minorities in Belarus (debate)
The next item is the debate on the statement by the Council and the Commission on the situation of civil society and national minorities in Belarus.
Thank you, Mr President, for giving me the opportunity to speak on this item regarding the situation of civil society and national minorities in Belarus.
The European Union is certainly very concerned about the deterioration of the situation in Belarus, especially with regard to human rights.
The lack of freedom of expression and assembly, the constantly increasing pressure on the media, the laws restricting the use of the Internet and the actions against opposition activists are causing the human rights situation in Belarus to deteriorate and worsen.
In her statement on 16 February, last month, Mrs Ashton, the High Representative of the Union for Foreign Affairs and Security Policy, also expressed her concern regarding the situation of the Polish minority in Belarus, and regarding the detention by the police of some members of that minority. This statement, this formal position of the High Representative, was also sent to the authorities in Belarus through official diplomatic channels.
On Monday, we were able to discuss this matter in the Foreign Affairs Council, and we were able to have a thorough debate that I am sure will be repeated in future. There was, incidentally, a speech made by the Polish Minister, who expressed his concern and his feeling that there was a need to react and to take a position regarding the systematic harassment of members of the Polish minority. It must also be said that the different facets of the European Union are, without a shadow of a doubt, very concerned, and are monitoring this situation very directly and very closely.
I think it is very important to convey to the authorities in Belarus that they must comply with the commitments that they have made in the OSCE to respect human rights and to protect minorities as an essential part of respecting human rights. In the Foreign Affairs Council that I referred to, there was an express request made to the European Ministers to draw the attention of the authorities in Belarus to this situation through the appropriate channels and in the appropriate forums.
I think that it is in the common interest of Belarus, the European Union and all Europeans that we manage to have an influence in stopping these actions, which are contrary to human rights and to the rights of minorities, that are very considerable and significant in Belarus. At the same time, I think that it is important for Belarus to be working in the right direction, and all of the dimensions of the Eastern Partnership are an opportunity to influence Belarus in the right direction, including the multilateral aspect.
Member of the Commission. - Mr President, further to the EU Presidency statement, which actually referred to the position expressed by the High Representative, Baroness Ashton, on the matter very clearly and very forcefully, let me just add the concern about the deteriorating human rights situation in Belarus, in particular with regard to the Polish minority.
The very regrettable backtracking of the advancement of democracy in Belarus in the last years is a very serious matter but, that being said, we must also remain engaged with Belarus and we must keep channels of communication open, however difficult this may be, not necessarily only through government channels - we can, of course, build on the Eastern Partnership and use it - but also through people-to-people contacts. Those contacts may be the most important ones to pursue in Belarus, through student exchange, through business opportunities and through providing cultural exchanges as a platform of engagement with the people of Belarus and as a way of retaining an opportunity for advancing democracy in Belarus.
In closing, let me say that, despite this reversal in the last two years, the Commission would like to remain engaged and pursue, through its interaction with Belarus, acceleration of a positive development bringing the process of engagement back on track, as it was two years ago.
Mr President, my thanks to the Spanish Presidency and to the Commission for their words on this situation.
I think we need to be clear about one thing: what we are talking about now is not a single incident - it is the actions of a dictatorship and a brutal regime that is denying minority rights as well as the rights of its individual citizens. That is how things are in Belarus, and I think that must be the point of departure for our discussions on the dialogue with the regime.
A dialogue must be mutual. When we show openness, we need to require the regime in Belarus to deliver, and they have not delivered the changes and the reforms that they should deliver. I would like to say and underline very much that this is not a Polish issue. Belarus is in the neighbourhood of the European Union. It is included in the Eastern Partnership. This is a European issue and, by its actions now, the regime in Belarus is distancing itself from open dialogue and cooperation with the European Union.
We shall require, first of all, in a fundamental way, respect for minorities, respect for human rights, a stop to police brutality and a willingness to have a constructive dialogue with the European Union. I think this message must be made clear to the regime. Our dialogue must be a dialogue for democracy and human rights and, of course, we should turn to civil society because Belarus is much more than the regime. It is the people living in Belarus - the students, men and women, society. I think what we have seen lately has proved that we must now proceed with a dialogue directed at civil society in order to strengthen freedom and democracy and respect for human rights.
Mr President, let me, on behalf of the Group of Socialist and Democrats, express our concerns about the human rights situation in Belarus, and particularly with regard to the recent developments with the Union of Poles. We would like also to express our solidarity with all the citizens of Belarus who are not able to enjoy their basic civil and human rights. This is in a European country in the 21st century. I think this is an issue which is not acceptable and we can all agree on that.
This is the starting point. The main questions we have to pose now are, first, where we want to bring Belarus and, second, how we can do it. On the first question, I think we can all agree: we want to see Belarus democratic; we want to see Belarusian authorities democratically elected - parliament, president, governments, and local representatives; we want to see these authorities creating a free and creative atmosphere in Belarus; and, of course, we want to see the country moving closer to the EU.
The second question is how we can achieve this. The European Union has changed its policy towards Belarus from isolation to engagement, and it seems that this policy is producing some results. Of course, it is not enough, it is not being done quickly enough, and the developments we see, as in the last two weeks, show that we have to be much more committed.
What I have discovered as chair of the Euronest delegation and chair of the delegation that is going to Belarus tomorrow to see the situation on the ground is that we lack a joint strategy between the three main institutions: Council, Commission and Parliament. We need such a strategy in order to reinforce each other's efforts, and we really need a political dialogue; we need a roadmap for Belarus which is very concrete, not just general recommendations but an action plan - a roadmap - which Belarus should adhere to. This is the way to continue and it is not enough to do it only under the economic cooperation and the Eastern Partnership.
(NL) I, too, regard this evening's debate as more of a regional matter. We have seen that Mr Yanukovich has been elected in Ukraine. He is clearly a president who is looking more to Moscow than to Brussels. We must not allow his visit next week to pull the wool over our eyes.
In my opinion, what is now happening in Belarus and the kind of actions that Mr Lukashenko has dared allow himself to take when it comes to the Polish minority in this country are signs that he also is looking more to Moscow than to the West. In so doing, he has evidently felt able to strip a minority of an EU Member State of its fundamental human rights. How is this possible? This is, of course, a consequence of Europe having turned its back too much on the East. We have not been open enough to the idea of genuine access to these countries. Naturally, we must firmly condemn what Belarus is doing to its Polish minority, but we should also relax our policy a little more and operate a less restrictive visa regime. Let us look at our energy policy and let us attune it more to countries like Belarus and Ukraine.
That is the plea I make: that Europe should again turn more of its attention to these countries. That will have a much better impact on their internal political developments than if we condemn them too harshly now and leave things to Moscow.
Mr President, a crucial reason why this subject is now on the agenda is surely the peaceful demonstration in which 40 representatives of the Union of Poles were arrested, which we must naturally condemn.
Another reason, of topical interest, is something my fellow Member, Mr Vigenin, has already mentioned: after a long, long gap, tomorrow Parliament is sending a factfinding delegation to Minsk, and I am representing the Subcommittee on Human Rights, as one of the four in the party.
We should be concerned about the human rights situation in Belarus. There are problems there to do with freedom of speech, freedom of the media and freedom of assembly and association.
We must insist that Belarus should abolish the death penalty, and, if relations between Belarus and the European Union are to develop, the country will need to improve the human rights situation there in all its aspects. Like others of my fellow Members, I agree that civil society has a vital role to play in this development.
Mr President, a lack of a decision is also a decision. A resolution of the European Parliament on Belarus adopted in March will be necessary, but it is even more necessary now. The persecution of Poles in Belarus is not only a matter for Poles, as those who have spoken before me have stressed, but is a symptom of an attitude to European standards, including standards concerning national minorities.
Europe should draw Belarus out of the sphere of Russian influence, but should also require respect for those values which are the essence of the Union, such as civil liberties, freedom of the press, the rights of national and religious minorities and the right of association. If Lukashenko does not understand the language of European values, he will certainly understand the language of sanctions. However, not sanctions which hit at Belarusian society - we do not want sanctions like that - but sanctions which make life difficult for politicians and officials responsible for discrimination against Poles and the democratic opposition.
There is an imbalance in relations between the EU and Belarus: the Union is opening the door for Minsk, but is receiving nothing, basically, in return. This one-way street leads nowhere. It is time for sanctions of a political nature, albeit temporary ones, even if in the form of the absence of representatives of the Belarusian Parliament from the Euronest Parliamentary Assembly and a return to the blacklist of officials of the Minsk regime who will not be admitted to European Union territory.
Mr President, as the Co-Chair of the Intergroup for Traditional Minorities, National Communities and Languages, I strongly condemn the actions taken by the Belarusian authorities against the largest Polish minority organisation and the members of the minority community. As we hear today, these were mostly elderly people.
The facts show clear violation of not only minority but also basic human rights. These actions prove the undemocratic nature of the political system and we, those MEPs who have witnessed the Communist regimes, clearly recognise the methods.
Since its establishment, the intergroup consistently has stood up for the rights of national minorities and holds any violation of minority rights to be unacceptable.
We ask the Commission, the High Representative of the Union for Foreign Affairs and Security Policy, to take concrete steps in order to send a clear message to the Belarusian Government that, without engagement in respecting human rights, including minority rights, sanctioning of the relations between the EU and Belarus is not foreseeable.
Minority rights as part of human rights cannot be considered an internal matter. This issue cannot be considered a Polish-Belarusian internal affair. It is an EU matter because, as has been already said, this is about our neighbourhood policy, about our Eastern Partnership. So we ask the Commission to send a clear message and take clear steps.
(PL) Mr President, I thank the Council, and also the Commission, for such a quick reaction. This is, indeed, a very good example of our European standards.
Firstly, allow me to say that there is, really, no ethnic conflict here. This is not a Polish-Belarusian or a Belarusian-Polish conflict. It is, quite simply, a disregard for human rights and the principles of free speech, and violation of the rights of national minorities. It could have happened to any other minority. Why has it happened to the Polish minority? It is because it is large, organised and democratic, and because, among others, it has Mr Milinkevich, a winner of the European Parliament prize. Therefore, it started with us.
I would like to ask what we should do. I have had the opportunity to speak to Mr Milinkevich and Mrs Borys twice, now. They declared: we are loyal citizens of Belarus and do not want any economic sanctions. We do not want political sanctions, we want a rapprochement of Belarus and the European Union. We want balance, and we want cooperation to be conditional on progress in the process of democratisation of the country. We, too, should proceed like this. This is why we should open up to the citizens of Belarus, and also make it easier for them to obtain visas. Are charges for visas and a visa policy necessary at all? It is good that, tomorrow, our fact-finding mission is going to Belarus. Let us await its report, and only then will we decide on further action.
(PL) Mr President, with the Treaty of Lisbon, we were promised, all of us, much greater effectiveness of European Union foreign policy. It quickly turned out that our role in Haiti was delayed and unseen, the European Union-USA Summit was a failure, and creation of the diplomatic corps was conducted in an atmosphere of squabbling between EU institutions which was detrimental to the quality of the corps. Today, we had another opportunity to show that the Union can act. Unfortunately, the Council has postponed its decision, and Parliament is not capable of reacting to an obvious situation of human rights violations in a country whose role in EU policy was supposed to increase.
Mrs Georgieva, the policy of open doors and student exchange for Belarus has failed, it has failed today, so please do not repeat the same things about student exchange that we have been hearing for five years. This is a defeat which has affected the Union's credibility. The European Union is, today, a weak and undecided player. Washington knows this, Moscow knows this, and with the ambiguous reactions to the crisis in Belarus, Minsk knows this, too.
(PL) Mr President, As Chair of the European Parliament delegation for relations with Belarus, I often have contact, not only with representatives of the opposition, civil society and non-governmental organisations, but also with representatives of the official authorities. I hear the arguments they use, how Belarus has the right to adopt certain international standards at its own pace.
Theoretically, the European Union should not put pressure on this responsible, sovereign country, because responsibility for the internal situation in the country is borne by its authorities. Theoretically, it would be possible to agree with such a course of action, if not for the fact that in these international standards, which Belarus itself accepted when it joined the Organisation for Security and Cooperation in Europe, human rights are not an internal matter.
As happened recently in Iwieniec, a small town in central Belarus, when the authorities used, and I would say abused, the police force against a group of elderly people, pensioners, led by Teresa Sobol, who had, on her own initiative, raised considerable funds, mainly from abroad. She used this money to renovate a ruined building in the town centre. She then transformed the building into a vibrant cultural and social centre for the Polish minority. The police were sent to these people before a court had ruled on the legal status of the building. Next, people called by the activists as witnesses are not being allowed to appear in court to testify and make it a fair trial.
This is not a pace of adopting international standards. This is a departure from international standards, standards to which Belarus has committed itself and which it promises us to respect as part of its dialogue with the European Union. Therefore, I would like to say one more thing. We can talk about sanctions, and the time will come for this. However, it is most important that the economic assistance which is being considered should be conditional upon abandoning this kind of practice and on true, real liberalisation and democratisation in Belarus.
(LT) Government institutions must immediately resolve conflicts and misunderstandings regarding Polish minority organisations in Belarus and do this democratically, without the use of force or violence. I would also like to support the Commissioner's view that we must continue cooperation and maintain people-to-people contacts. Tomorrow, the first official European Parliament delegation in many years leaves for Belarus. Let us hope for open discussions, both with the opposition and with the government. Impressions brought back from Minsk on the conflict mentioned, as well as on Belarus's participation in the Euronest Parliamentary Assembly, could shift EU relations with Belarus in a better direction. The local elections which will take place in two months are an even more important litmus paper, which will open up the prospect for relations. This time, these should not be elections without a choice, where the media sings from the same hymn sheet and the opposition has no voice and is ignored, where, after unmonitored vote counting, almost 100% of the voters supported one political party and, in the end, deputies were, to all intents and purposes, appointed, not elected.
(PL) Mr President, Mr Liberadzki of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament began by praising the authorities of the European Union for their reaction. It is because of your group, Mr Liberadzki, that we are not adopting the resolution today, so it may be that you really do feel satisfaction. However, if Mrs Georgieva, who is, in fact, involved with development every day, is telling us today about what has been proposed, well, I do not know who this might satisfy. It may satisfy you, Mr Liberadzki, and it may satisfy your group, but it certainly will not satisfy Belarusians and neither will it satisfy those who wish Belarusians well. If even Mrs Georgieva, the Commissioner, who has five minutes available for her speech, uses only two minutes of that valuable time, it means that not only what you said, Mrs Georgieva, is not very satisfactory, but that you did not use the opportunity to speak out clearly on the subject. So I call on you, Mrs Georgieva, and also on the authorities of the European Union, to make use of the instruments which are at their disposal to oppose violations of human rights. We are not talking only about violations of the rights of citizens of Polish origin; we are talking about violations of human rights.
(HU) What we have witnessed in the past few days in Belarus is a dreadful example of the political repression of the democratic opposition and the Polish minority. Imprisonment of political opponents and intimidation of minority representatives are well-known practices used by authoritarian regimes. As a citizen of Slovakia and a representative of a minority, I understand the situation of the Polish minority as well as the plight of Mrs Borys in Belarus. The treatment of minorities as enemies and hostages of a neighbouring country is a regressive political manoeuvre usually seized upon by a political leadership when facing difficulties. Harassment of national minorities is part of the political practice in undemocratic regimes. Minority rights are an integral part of universal human rights, however, as confirmed by the Framework Convention of the Council of Europe. Violation of minority rights, harassment, intimidation and discrimination against persons belonging to minorities cannot, therefore, be considered a country's internal matter. For that reason, the threatening, blackmailing message of the Belarus Government, conveyed to MEPs by the ambassador of Belarus, is completely unacceptable. Mr President, there is only one message the European Parliament can send to the government of Belarus, namely, that its repression of the democratic opposition and policy of threats against a minority are simply unacceptable.
(PL) Mr President, I listened with great attention to what was said by the Commissioner, Mrs Georgieva, and would like to say that I expect behaviour which is a little more energetic. I suspect that Mrs Georgieva's statement would have been the same two weeks ago, before these events. This is certainly not acceptable.
However, there is one thing with which I do agree, only I would expect clear effects and slightly different emphases to be evident. It is, indeed, true that those who, today, are arguing for sanctions sometimes forget that sanctions have already been tried, and that Belarusian policy was exactly the same, in spite of the sanctions.
We must not say, today, that we are going to support civil society in Belarus because someone who has been there knows that, in fact, civil society may be just beginning to appear. I expect, today, from European institutions, that the obligations which the state has towards its citizens, and which are not being met in Belarus, will be met for that state by the European Union. I would expect that we will help to establish independent media there, that we will support the first free television station which exists there and which has been financed up till now by, I think, the governments of two European countries. It is my expectation that we will be able to create real possibilities for large numbers of Belarusian citizens to study in Europe, because it is they who make up civil society.
(PL) Mr President, in the previous term, the European Parliament adopted several resolutions on Belarus, in which, accurately diagnosing the situation, it called upon the Lukashenko regime to stop violating human rights.
The European Union has shown good will, partially lifting visa sanctions against Belarusian officials. It is with surprise and anxiety that we have observed the recent aggressive policy of the Belarusian authorities towards national minorities, especially the Polish community. This policy should be seen in the context of preparations for the elections to be held in Belarus next year.
The illegal seizure of property belonging to the Polish minority, and the ostentatious repression of opposition leaders, who, it should be noted, were awarded the Sakharov Prize by the European Parliament, is a manifest provocation of our institution. Our House should not only react in the traditional fashion with an appropriate resolution, but should take specific action to discipline the Belarusian authorities and should appeal to Mrs Ashton to appoint, on the basis of Article 33 of the Treaty of Lisbon, a special representative to monitor breaches of human rights in Belarus.
(PL) Mr President, Mrs Georgieva, it is very good that we are talking about Belarus here in the European Parliament, but talking is not enough. Today, the European Union - and this is what I would expect from the European Commission - should prepare a strategic plan for supporting the democratic opposition, for supporting civil society and non-governmental organisations, and for supporting free media. We are talking, today, about matters such as democracy and human rights, which are something natural for us and are what Europe is built on. Belarusian society is mostly made up of people who can only dream about values like this. Therefore, we expect the European Commission to develop a strategic plan to help civil society.
Mr President, following these speeches, I can only agree with the condemnation that has been expressed by Members regarding the human rights violations taking place in Belarus which, in this specific case, are affecting a minority, the Polish minority in that country. They therefore affect the European Union, not only because they concern a minority that has a national reference point in a European Union country, but also because what we are talking about is a serious violation of the human rights of minorities, and therefore our attitude would be exactly the same whether it was a Polish minority or another minority.
We are talking about a violation of human rights, which we have said are universal rights, and so this is not an issue that strictly requires a reaction from the European Union simply because in this case it concerns a Polish minority. We should say exactly the same thing if a different minority were involved, because all human rights are indivisible and universal.
I would like to say that the fact that a regime makes mistakes and violates human rights should not mean that its citizens are punished.
We therefore believe that it is important for Belarus to be in the Eastern Partnership. What Commissioner Georgieva said to us about 'people-to-people contacts' is important. All of this is important, and it is, of course, equally important, as many of you have said, to constantly, clearly and directly convey to the Belarusian authorities our entirely critical and condemning attitude to the human rights violations.
This is, incidentally, what the High Representative, Mrs Ashton, is resolved to do, as she is monitoring this matter in close contact with President Buzek, who is currently chairing the debate. She is also going to use the opportunity of attending the forthcoming investiture of Mr Yanukovich in Kiev, which it is presumed will be attended by Mr Lukashenko, to tackle this issue, which will continue to be discussed in future by the European Union's Foreign Affairs Council, because it is a very important matter. I am therefore very glad that today, it has been possible to debate it immediately in Parliament, in this House.
Member of the Commission. - Mr President, let me first thank Members for the discussion in this House, and make four points.
My first point is that respect for human rights is categorically a cornerstone of external relations of the European Union, and it is the foundation on which engagement with any country, including Belarus, is built.
Second, the deterioration of democracy in Belarus had a very unfortunate low point recently, but it did not start last week. It started around mid-2009, and this led the EU Council of Ministers in November 2009 to request that the Commission formulate a proposal for the so-called 'joint interim plan' in support of reforms to be implemented with Belarus. The Commission's services have prepared a draft of this joint interim plan for reforms. It is now with the High Representative, and the High Representative certainly would gladly take into account the recommendations coming out of the fact-finding mission that Parliament is starting tomorrow.
My third point is that it would be with this last event in mind when the High Representative turns back to the services with feedback on this joint interim plan, that it would be finalised.
Let me make my fourth and last point. In the second half of the 1980s, perestroika started in the former Soviet Union, and it led to, for the first time in the lives of many - mine included - an opportunity to compete for student and professional exchanges. In my case, it led me to the London School of Economics. It dramatically changed my professional life. It certainly made me much more helpful, more useful, to my own country.
It is with this strong belief that it is by opening up the democratic channels for countries under oppressive regimes that we as Europeans can help these countries that I made - and again would repeat - my point on the importance and usefulness of people-to-people contacts, the usefulness of support for businesses, the usefulness - despite the great difficulties, the very unfortunate disrespect for minorities, which we condemn - of remaining engaged in a way that would lift up the chances of the Belarusian people to take the road to a free world and to be connected with the Union, and I would repeat the call for us to remain engaged in that way.
The debate is closed.
The vote will take place during the next monthly session.
Written statements (Rule 149)
The Republic of Belarus is one of the European States for which involvement in the European Union's Eastern Partnership marks an important step forward in the development of bilateral relations, as well as in the relations between Belarus and every EU Member State. In regarding this partnership as a positive instrument for bringing about change in the Republic of Belarus, consideration must also be given in this mechanism to the position of civil society in this country because of the important role played by civil society in the operation of the rule of law. In particular, civil society maintains the transparency of the Partnership mechanism, helping to reinforce cooperation between Belarus and the EU. In addition, civil society must be guaranteed participation in all key processes as part of the Partnership (platforms, committees etc.), as well as public control of these processes. Belarusian civil society must be able to participate in drawing up the public agenda, which will lead to social, economic and democratic progress in Belarus. This is why frequent meetings between representatives of civil society and the government must be encouraged.
The repression which has recently been used against activists of the Polish minority in Belarus is part of a much wider problem. The Belarusian authorities do not tolerate any independence. They do not want, and they do not accept, the idea of civil society. Every manifestation of independence is treated as political opposition. This is not, therefore, an internal conflict in a non-governmental organisation, and neither is it a Polish-Belarusian conflict. It is, rather, an expression of the consistent stance of the Belarusian authorities, which are attempting to prevent liberalisation and democratisation. It is a pity that in Poland, there are political forces which are trying to use the situation to achieve their own, particular goals, and are using events in Belarus to discredit the policy of the Polish Government. Politicians who behave in this way surely do not understand that they are doing exactly what Lukashenko expects. It is in his interests to polarise and divide public opinion in Poland and Europe. Repudiation of Polish and European policy towards Belarus is an abuse of freedom, and is detrimental to the effectiveness of joint action for freedom and democracy in Belarus. Thank you very much.